DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 6, 8, 9, 12-14, 17-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest an ovonic threshold switching (OTS) device with “a first electrode; a second electrode; a phase change material disposed between the first electrode and the second electrode; and a carbon and TiN (C:TiN) diffusion barrier material disposed between and adjacent to the phase change material and the first electrode and between and adjacent to the phase change material and the second electrode, wherein the C:TiN diffusion barrier material is electrically conductive and wherein the C:TiN diffusion barrier material is to limit diffusion of the phase change material, wherein the C:TiN diffusion barrier material comprises TiN doped with carbon, the C:TiN diffusion barrier material having distinct regions of carbon and TiN including one of distinct layers of carbon and TiN, superlattice structures including alternating layers of carbon and TiN, or a material having a TiN material substantially free of carbon and further defining columnar pores or spaces therein with carbon impregnated in the columnar pores or spaces, and wherein the C:TiN diffusion barrier material that is between and adjacent to the phase change material and either of the first electrode or the second electrode has a thickness of from 
Regarding claim 9, the prior art of record does not disclose or fairly suggest an ovonic threshold switching (OTS) device with “a first electrode; a second electrode; a third electrode; a phase change material disposed between the first electrode and the second electrode; a select device material disposed between the third electrode and the second electrode; and a carbon and TiN (C:TiN) diffusion barrier material disposed at a position selected from the group consisting of: between and adjacent to each of the first electrode, the second electrode, and the phase change material; between and adjacent to each of the second electrode, the third electrode, and the select device material; and between and adjacent to each of the first electrode, the second electrode, the third electrode, the phase change material and the select device material, wherein the C:TiN diffusion barrier material comprises distinct regions of carbon and TiN including one of distinct layers of carbon and TiN, superlattice structures including alternating layers of carbon and TiN, or a material having a TiN material substantially free of carbon and further defining columnar pores or spaces therein with carbon impregnated in the columnar pores or spaces, and wherein the C:TiN diffusion barrier that is between and adjacent to the phase change material and either of the first electrode or the second electrode material has a thickness of from about 10A to about 70A and has an electrical resistance of from about 3 to about 100 mOhm-cm, and wherein the first and second electrodes are carbon electrodes”.
et al. (US 2012/0225534 A1), Ovshinsky (US 5359205), Klersy et al. (US 5536947), Okumura (US 4823182), Kitamura et al. (US 7923839 B2).  
Ovshinsky teaches a phase change memory device with a diffusion barrier layer between each of the electrode and the phase material (see Fig. 1 of Ovshinsky).  Klersy teaches a barrier material made of an alloy of carbon and TiN which is an improvement over the TiN barrier (such as the one disclosed in Kitamura) because metal atoms can diffuse through the vertical grain boundaries of the TiN layer.  Okumura teaches another C:TiN diffusion barrier.  Lee teaches a memory device in which the electrodes can be made of carbon as well as metal.  However, it is not obvious why one would use a C:TiN diffusion barrier in between carbon electrodes and phase change material layer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822